DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claims 7, 10, 11, 12, 14, and/or 15 be found allowable, claims 21-26, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 12 and 24, the claims recite “said magnifying view port is joined with said base by any joining method including…”  It is not clear if the terms that follow are limiting the joining method to be only one of those listed or are merely exemplary methods.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 12, 13, 21, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waterhouse (US-2006/0096140).
	As to claim 1, 2, 5, Waterhouse teaches a tabletop advertisement stand with a base 880 (see figure 18-19) a vertical structure with a display window 852 (see figure 19 paragraph 0056) and a magnifying view port 890 in the base. (see figures 18-19, paragraph 0058).
	As to claim 5, the display window is configured to display paper media (see figure 19, paragraphs 0040, 0056).
	As to claim 7, 21, Waterhouse includes a light source 872 configured to illuminate a reading article beneath the base (see figure 19, paragraph 0057-58).
	As to claim 12, 24, Waterhouse teaches that the lens is joined with the base by a joining method.  E.g. integrally molded into the base or inserted into a recess with a ledge (see figure 3, paragraphs 0036, 0058).
	As to claim 13, Waterhouse teaches that the vertical structure and display window are formed from the same sheet of material (see figure 19, paragraph 0056).
	As to claim 14 and 25, Waterhouse teaches in several embodiments (figures 2, 3, 6, 7, 20) that the magnifier is located in a recess.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Waterhouse (US-2006/0096140) in view of Kido (US-2013/0265659).
	As to claims 3 and 4, The magnifier of Waterhouse is spaced from the tabletop, but Waterhouse does not describe the spacing to be based on its focal length.  Kido teaches a tabletop magnifier and further teaches: “The working distance (focal length) of the magnifier should accommodate the distance between the magnifier 620 and the inside bottom of the tip tray 630” (see Kido paragraph 0027).  It would have been obvious to one of ordinary skill in the art to design the spacing of the magnifier of Waterhouse based on the focal length, in order to ensure the magnified image of the reading material is properly focused by the magnifier and readable.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Waterhouse (US-2006/0096140) in view of Wu (US-2021/0149442).
	As to claim 6, Waterhouse does not teach that the display window is an electronic display.  Wu teaches a tabletop display that includes an electronic display (see Wu figure 1, abstract).  It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute an electronic display as taught by Wu for the display window of Waterhouse, in order to provide an electronically changeable tabletop display.

	Claim 8, 9, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waterhouse (US-2006/0096140) in view of Noreika (US-D377054).
As to claims 8 and 9, Waterhouse does not seem to teach that the base, the window and the base are all one piece.  Noreika teaches a design for a tabletop display comprising the base, vertical structure and display window are all one piece and formed from a transparent sheet. (see Noreika figure 1).  It would have been obvious to one of ordinary skill in the art to form a tabletop display with the magnifier technology taught by Waterhouse, into folded sheet construction as taught by Noreika, in order to produce a more stylish display.
	As to claim 16, 17, and 20, Waterhouse teaches a tabletop advertisement stand with a base 880 (see figure 18-19) a vertical structure with a display window 852 (see figure 19 paragraph 0056) and a magnifying view port 890 in the base. (see figures 18-19, paragraph 0058).  Waterhouse does not seem to teach that the base, the window and the base are formed from a sheet of transparent rigid material.   Noreika teaches a design for a tabletop display formed from a transparent sheet. (see Noreika figure 1).  It would have been obvious to one of ordinary skill in the art to form a tabletop display with the magnifier technology taught by Waterhouse, into prior art folded sheet construction as evidenced by Noreika, since it would require only routine skill in the art to use known manufacturing techniques to incorporate a known feature into a product with a known use in the art and would yield predictable results.

	Claims 10 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Waterhouse (US-2006/0096140) in view of Morrison (US-2007/0234608).
	As to claim 10, Waterhouse does not teaches a light source integrate in the base to illuminate the display window.  Morrison teaches a card holder with a transparent window and a light source 110 for illuminating the display window (see Morrison figure 1 and 2, paragraph 0013).  It would have been obvious to one of ordinary skill in the art to modify Waterhouse to include a light source to illuminate the display window as taught by Morrison, in order to enhance the display, especially in low light settings.

Claim 15 and 26 is rejected under 35 U.S.C. 103 as being unpatentable over Waterhouse (US-2006/0096140) in view of Waterhouse (US-6081393).
As to claim 15, Waterhouse ‘140 does not show a magnifier that molded into the base.  Waterhouse ‘393 teaches a base with a magnifier molded into it (see Waterhouse ‘393 figure 2 and 4, abstract).  It would have been obvious to one of ordinary skill in the art to mold the optical element of Waterhouse ‘140 into a transparent base as taught by Waterhouse ‘393 since this has been tried before and would have yielded predictable results to one skilled in the art.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Waterhouse (US-2006/0096140) in view of Noreika (US-D377054) in view of Kido (US-2013/0265659).
	As to claims 18 and 19, The magnifier of Waterhouse is spaced from the tabletop, but Waterhouse does not describe the spacing to be based on its focal length.  Kido teaches a tabletop magnifier and further teaches: “The working distance (focal length) of the magnifier should accommodate the distance between the magnifier 620 and the inside bottom of the tip tray 630” (see Kido paragraph 0027).  It would have been obvious to one of ordinary skill in the art to design the spacing of the magnifier of Waterhouse based on the focal length, in order to ensure the magnified image of the reading material is properly focused by the magnifier and readable.

Allowable Subject Matter
Claim 11 and 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 11, the claimed function is not taught in the cited art.  Similar functionality is taught by Waterhouse in (US-6081393) where pressing the sign into the table will activate the light, but not lifting it off the table as claimed.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636